Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00603-CV



                  IN RE CHRISTOPHER DUPUY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-89958

                        MEMORANDUM OPINION

      On September 1, 2020, relator Christopher Dupuy filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Daryl Moore,
presiding judge of the 333rd District Court of Harris County, to vacate (1) his
February 24, 2020 order denying relator’s motion for default judgment and (2) his
June 20, 2020 order denying relator’s motion to compel responses to discovery
requests. Real party-in-interest is Heather Williams.

                                 MANDAMUS STANDARD
      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy at law,
such as an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig.
proceeding) (per curiam).

                 DENIAL OF THE MOTION FOR DEFAULT JUDGMENT

      “Mandamus review is not available for an order that sets aside a default
judgment when there has been no jury trial.” In re Diogu, No. 14-16-00373-CV, 2016
WL 3131524, at *1 (Tex. App.—Houston [14th Dist.] June 2, 2016, orig. proceeding)
(mem. op.). If mandamus review is not available for an order that sets aside a default
judgment, it logically follows that mandamus review is not available for an order
denying a motion for default judgment. Such was the holding of the Dallas Court of
Appeals, with which we agree. See In re Ralston Outdoor Advert. Ltd, No. 05-15-
01527-CV, 2016 WL 462571, at *1 (Tex. App.—Dallas Feb. 5, 2016, orig.
proceeding) (mem. op.) (denying petition to vacate order denying motion for default
judgment because relator has an adequate remedy by appeal after final judgment).
Therefore, relator is not entitled to mandamus relief for his complaint regarding the
trial court’s denial of his motion for default judgment because he has an adequate
remedy for any error by appeal after final judgment. We deny that portion of the
petition for writ of mandamus.


                                          2
            DENIAL OF THE MOTION TO COMPEL DISCOVERY RESPONSES

      Relator served Williams with discovery requests including a request for
disclosures, interrogatories, and requests for production of documents. After the date
for Williams to respond under the Texas Rules of Civil Procedure had passed, relator
filed a motion asking the trial court to compel Williams to fully respond to these
discovery requests. On June 15, 2020, the trial court signed an order denying the
motion to compel.

      After relator filed his petition for writ of mandamus, the trial court signed an
order on September 10, 2020, denying Williams’s motion for sanctions and granting
Williams until October 9, 2020, to file discovery responses. This order effectively
requires Williams to file discovery responses by October 9, 2020, and therefore
renders moot relator’s complaint that the trial court abused its discretion by denying his
motion to compel. There no longer is a live controversy regarding the denial of the
motion to compel because Williams has been ordered to file discovery responses. The
court does not decide moot issues. See Klein v. Hernandez, 315 S.W.3d 1, 3 (Tex.
2010). Accordingly, we dismiss as moot the part of the petition for writ of mandamus
in which relator challenges the trial court’s denial of his motion to compel.



                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                            3